Citation Nr: 0107925	
Decision Date: 03/16/01    Archive Date: 03/21/01

DOCKET NO.  00-04 184A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active naval service from July 1969 to July 
1973 and from September 1975 to September 1977.  This matter 
comes to the Board of Veterans' Appeals (Board) from an April 
1999 decision of the Department of Veterans Affairs (VA) Los 
Angeles Regional Office (RO) which granted service connection 
for paranoid schizophrenia, and rated it 10 percent 
disabling, effective April 1, 1998.  

By March 2000 rating decision, the RO found clear and 
unmistakable error pursuant to 38 C.F.R. § 3.105(a) and 
amended the effective date of service connection to October 
9, 1990, the date on which the claim of service connection 
was filed.


FINDINGS OF FACT

1.  The veteran's service-connected schizophrenia was 
productive of no more than considerable impairment of social 
and industrial function from October 9, 1990 until January 
31, 1991, under the rating criteria in effect prior to 
November 7, 1996.

2.  His service-connected schizophrenia was productive of no 
more than severe impairment of social and industrial 
adaptability between February 1, 1991 and June 20, 1995, 
under the rating criteria in effect prior to November 7, 
1996.

3.  Under the rating criteria in effect before November 7, 
1996, his schizophrenia produced total social and industrial 
inadaptability from June 21, 1995.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating of 50 percent for 
schizophrenia for the period between October 9, 1990 and 
January 31, 1991 have been met.  38 U.S.C.A. § 1155 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5107); 38 C.F.R. § 4.132, 
Diagnostic Code 9203 (1996).

2.  The schedular criteria for a rating of 70 percent for 
schizophrenia for the period between February 1, 1991 and 
June 20, 1995 have been met.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. § 4.132, Diagnostic 
Code 9203 (1996).

3.  The schedular criteria for a rating of 100 percent for 
schizophrenia for the period between June 21, 1995 and 
November 6, 1996 have been met.  38 U.S.C.A. § 1155 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5107); 38 C.F.R. § 4.132, 
Diagnostic Code 9203 (1996).

4.  The schedular criteria for a rating of 100 percent for 
schizophrenia from November 7, 1996 have been met.  38 
U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 38 
C.F.R. § 4.132, Code 9203 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records indicate that the veteran sought 
psychiatric treatment in October 1976.  He complained of 
severe weakness and stated that he would kill himself "if 
things continue."  He expressed difficulty in adjusting to 
separation from his wife and child.  The October 1976 report 
reflects a lack of evidence of suicidal or homicidal 
ideation.  Further, there was no evidence of neurosis, 
psychosis, or organicity.  He was diagnosed with "adjustment 
reaction of adult life with features of anxiety and 
depression."  The physician opined that there was no need 
for psychiatric hospitalization.

Service medical records from Mach 1977 indicate further 
emotional problems.  He felt persecuted and depressed.  He 
also appeared to suffer from anxiety and could not function 
adequately.  He exhibited pressured speech and flight of 
ideas and avoided eye contact.  It appeared that his impulse 
control and judgment were poor.  He also seemed confused and 
agitated.  Hospitalization was recommended.  

In August 1977, the Medical Evaluation Board recommended that 
he be discharged because of "longstanding evidence of 
inherent, pre-existing personality disorder that does 
preclude his rendering further useful military service."

His claim of service connection for, inter alia, 
schizophrenia/paranoia was received on October 9, 1990.

In October 1990, he was seen at a VA medical center 
complaining of "crashing paranoia" and seeking help for 
paranoid feelings and substance abuse.  He complained of 
trouble maintaining employment and depression.  Further, he 
described a tendency toward emotional outbursts, fighting, 
and feeling that others were "against him."  A history of 
substance abuse, to include alcohol, heroin, and cocaine was 
noted.  On mental status examination, he was described as 
cooperative and well groomed.  He exhibited intermittent hand 
wringing, little eye contact, tearfulness, and suicidal 
ideation.  His speech was normal, his judgment was good, and 
he had normal cognitive function.  He was placed on alcohol 
withdrawal observation.  After about a week he was discharged 
with an unclear diagnosis and a poor prognosis.  However, he 
was described as stable.

A February 1991 VA psychiatric examination report indicates 
that the veteran was unemployed at the time and had been 
since 1986.  He reported depression, occasional suicidal 
ideation, and crying spells.  He had feelings of paranoia and 
a belief that others could read his thoughts and that his 
thoughts were controlled by outside powers.  The examiner 
described him as neatly dressed, quiet, and slightly "on 
guard."  His speech was relevant and coherent, but he had a 
dysphoric affect.  His retention and ability to recall were 
impaired.  The diagnosis was paranoid schizophrenia.  

In June 1995, he was hospitalized for a week at a VA medical 
facility.  He was admitted on a voluntary basis complaining 
of hearing voices telling him to kill his cat.  He was found 
to be delusional and paranoid, apprehensive, suspicious and 
guarded but cooperative.  He reported violent outbursts 
directed at his wife.  He left the hospital prematurely, and 
did not complete treatment.  He was diagnosed with chronic 
paranoid schizophrenia with acute exacerbation, and assigned 
a score of 35-40 on the global assessment of function (GAF) 
scale.  

Pursuant to a March 1999 fee-basis examination, he was 
diagnosed with paranoid schizophrenia and a history of 
substance abuse and was assigned a score of 60 on the GAF 
scale.  He was described as well groomed and had a logical, 
coherent and goal-directed thought process.  His affect was 
anxious and constricted.  Subsequent to service, his 
psychosis was exacerbated by cocaine use.  According to the 
examining physician, as a result of substance abuse, he has 
ongoing difficulty with concentration and memory.  He has 
difficulty trusting others and managing in the workplace.  
The physician opined that the veteran is capable of handling 
his own finances, but cannot perform adequately in a work-
like situation.  

Law and Regulations

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2000).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1, 4.2 (2000), which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).  All benefit of the doubt will be 
resolved in the veteran's favor.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-
99 (2000) (to be codified as amended at 38 U.S.C. § 5107); 38 
C.F.R. § 4.3 (2000).

The above rule is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  At the time of 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness." [citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p.32.] (DSM-IV) GAF scores ranging 
between 61 to 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just."  38 C.F.R. § 4.6 (2000).  The use 
of terminology such as "mild" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.  

Before November 7, 1996, VA regulations provided that the 
severity of a psychiatric disorder was premised upon actual 
symptomatology, as it affected social and industrial 
adaptability.  38 C.F.R. § 4.132 (1996). Two of the most 
important determinants were time lost from gainful employment 
and decrease in work efficiency.  Id.

The pre-November 7, 1996, a psychosis, including 
schizophrenia, was considered 10 percent disabling when it 
was productive of mild impairment of social and industrial 
adaptability.  A 30 percent evaluation was warranted where 
there was definite impairment of social and industrial 
adaptability.  A 50 percent evaluation was warranted where 
there was considerable impairment of social and industrial 
adaptability.  A 70 percent evaluation was warranted where 
the symptomatology was less severe than that required for a 
100 percent disability evaluation such as to produce severe 
impairment of social and industrial adaptability.  A 100 
percent evaluation was warranted where there were active 
psychotic manifestations of such extent, severity, depth, 
persistence or bizarreness as to produce total social and 
industrial inadaptability.  38 C.F.R. § 4.132, Diagnostic 
Code 9203 (1996).

In the case of Hood v. Brown, 4 Vet. App. 301 (1993), the 
Court stated that the term "definite" in 38 C.F.R. § 4.132 
was "qualitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1).  
Definite impairment has been construed to mean "distinct, 
unambiguous, and moderately large in degree."  VAOPGCPREC 9-
93 (Nov. 9, 1993).

Effective November 7, 1996, 38 C.F.R. § 4.130, provides a 10 
percent disability rating when there is occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent disability 
rating is appropriate when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  

Effective November 7, 1996, 38 C.F.R. § 4.130, provides a 50 
percent rating for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment or abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  A 70 percent 
evaluation is warranted where there is occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood; 
suicidal ideation; obsessional rituals which interfere with 
routine activities; intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships.  A 100 
percent rating is warranted where there is evidence of total 
occupational and social impairment due to gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; memory loss for names of close relatives, own 
occupation or own name.  38 C.F.R. § 4.130, Code 9203 (2000).

As the veteran's claim was filed before the regulatory change 
occurred, he is entitled to the version more favorable to 
him.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
Board must apply only the earlier version of the regulation 
for the period prior to the effective date of the change. 
VAOPGCPREC 3-2000 (2000).

Analysis

As an initial matter, the Board concludes that although this 
claim was decided by the RO before enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), a remand to the RO for additional 
action is not warranted as VA has already met its obligations 
to the veteran under that statute.  As set forth in more 
detail below, all relevant facts have been adequately 
developed by the RO; given the facts of this case, there is 
no reasonable possibility that any further assistance to the 
appellant would aid in substantiating his claim.  The veteran 
was afforded a comprehensive fee-basis examination, service 
medical records were obtained, and post-service VA medical 
records are also contained within the claims file.  In view 
of the foregoing, the Board finds that VA has fully satisfied 
its duty to the veteran under the VCAA.  As the RO fulfilled 
the duty to assist, and because the change in law has no 
material affect on adjudication of his claim, the Board finds 
that it can consider the merits of this appeal without 
prejudice to him.  Bernard v Brown, 4 Vet. App. 384 (1993)

Pursuant to the foregoing, the veteran must be evaluated 
under the old rating criteria from October 9, 1990, the date 
of the initial filing of his claim, to November 7, 1996, the 
date on which the new regulations governing psychiatric 
disorders came into effect.  See 61 Fed. Reg. 52,700 (Oct. 8, 
1996).  Thereafter, the veteran is entitled to be evaluated 
under the criteria most favorable to him.  See Karnas, supra; 
VAOPGCPREC 3-2000.  

The October 1990 VA hospitalization report did not indicate a 
clear diagnosis; however, the report did reflect that the 
prognosis was poor.  The report indicated behavior such as 
emotional outbursts, fighting, and paranoid feelings.  He 
exhibited little eye contact and was tearful.  His cognitive 
functioning and judgment, however, were described as good.  
Pursuant to information supplied in the October 1990 report, 
he warrants a disability rating of 50 percent.  Although he 
reported paranoid feelings and inappropriate behavior and was 
noted to have suicidal ideation, objective findings included 
good judgment and normal cognitive function.  Hence, his 
impairment was no more than considerable.  Thus, no more than 
a 50 percent evaluation is appropriate from October 9, 1990 
to January 31, 1991.  See 38 C.F.R. § 4.132, Diagnostic Code 
9203 (1996); Fenderson, supra.

Subsequent examination on February 1, 1991 indicated impaired 
ability to recall and described the veteran as "on guard" 
with relevant and coherent speech.  The veteran reported 
feeling as though others could read and even control his 
thoughts, and he reported a five-year period of unemployment.  
He was diagnosed with paranoid schizophrenia.  Based on the 
specifics regarding the nature of his paranoid feelings and 
an impaired ability to recall, a disability evaluation of 70 
percent is warranted for the period between February 1, 1991 
and June 20, 1995.  See 38 C.F.R. § 4.132, Code 9203 (1996); 
Fenderson, supra.  

The June 21, 1995 VA hospitalization report demonstrates a 
marked decrease in his ability to function.  He was hearing 
voices telling him to kill his cat.  He was paranoid, 
delusional, and suspicious and reported violent outbursts 
directed at his wife.  His GAF score was between 35 and 40, 
indicating some impairment in reality testing or 
communication (e.g., speech that is at times illogical, 
obscure, or irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work).  See DSM-IV, supra; see also 
Carpenter, supra.  Based on his GAF score and his worsening 
symptoms, a rating of 100 percent is warranted from June 21, 
1995.  See 38 C.F.R. § 4.132, Code 9203 (1996); Fenderson, 
supra.

The March 2, 1999 fee basis examination marks an improvement 
in the veteran's condition.  Although the diagnosis of 
paranoid schizophrenia remained constant, the veteran's 
symptomatology appeared to have improved as the examination 
report does not describe instances of delusional thinking, 
etc.  He was assigned a GAF score of 60, indicative of mild 
symptomatology.  However, the examining physician described 
him as anxious and constricted, and his concentration and 
memory were impaired.  Further, the examining physician 
opined that the veteran was not capable of performing in a 
work-like situation.  The Court has essentially held that, 
under 38 C.F.R. § 4.132 of the old regulation, any one of the 
criteria for a 100 percent rating under the Schedule are each 
independent bases for granting the 100 percent rating.  See 
Johnson v. Brown, 7 Vet. App. 95, 97 (1994).  Hence, due to 
his inability to function in a job-like setting, the level of 
his disability is productive of total social and industrial 
incapacity.  Id.  Thus, as stated above, an evaluation of 100 
percent is warranted from June 21, 1995 under 38 C.F.R. 
§ 4.132, Code 9203 (1996); Fenderson, supra.  

There is no need to provide separate analyses under 38 C.F.R. 
§ 4.132, Code 9203 (1996) and 38 C.F.R. § 4.130, Code 9203 
(2000) for the period on and after November 7, 1996 as the 
veteran has been awarded the maximum, 100 percent rating, 
beginning on June 21, 1995 and he is not prejudiced by the 
lack of a separate discussion.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The competent evidence of record suggests that the veteran 
has had trouble maintaining employment for many years.  
Indeed, the March 1999 fee basis examination report reflects 
that the veteran is not capable of adequately performing in a 
worklike situation.  Thus, there appears to be an implied 
claim of entitlement to a total disability rating based on 
individual unemployability.  Any such claim is now moot as 
the veteran is now rated 100 percent for his service-
connected schizophrenia.  See AB v. Brown, 6 Vet. App. 35 
(1993); see also, 38 C.F.R. § 4.16 (2000); VAOPGCPREC 6-99 
(June 7, 1999); 64 Fed. Reg. 52,375 (1999).


	(CONTINUED ON NEXT PAGE)



ORDER

A 50 percent evaluation for service-connected schizophrenia 
is granted for the period between October 9, 1990 and January 
31, 1991, subject to the law and regulations governing the 
payment of monetary awards.

A 70 percent evaluation for service-connected schizophrenia 
is granted for the period between February 1, 1991 and June 
20, 1995, subject to the law and regulations governing the 
payment of monetary awards.

A 100 percent evaluation for service-connected schizophrenia 
is granted, effective June 21, 1995, subject to the law and 
regulations governing the payment of monetary awards.



		
	J.F. Gough
	Member, Board of Veterans' Appeals


 

